

115 HR 1828 IH: Rural Access to Hospice Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1828IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Ms. Jenkins of Kansas (for herself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to provide for payments for certain rural health
			 clinic and Federally qualified health center services furnished to hospice
			 patients under the Medicare program.
	
 1.Short titleThis Act may be cited as the Rural Access to Hospice Act of 2017. 2.Medicare payment for certain rural health clinic and Federally qualified health center services furnished to hospice patients (a)In generalSection 1812(d)(2) of the Social Security Act (42 U.S.C. 1395d(d)(2)) is amended—
 (1)in subparagraph (A)— (A)in the matter preceding clause (i), by striking subparagraphs (B) and (C) and inserting the succeeding provisions of this paragraph;
 (B)in clause (ii)(II), by striking the semicolon and inserting a period; and (C)by striking except that and all that follows through hospice program.; and
 (2)by adding at the end the following new subparagraph:  (E)Subparagraph (A)(ii) shall not apply to—
 (i)physicians' services furnished by the individual's attending physician (as defined in section 1861(dd)(3)(B)), if the physician is not an employee of the hospice program;
 (ii)services provided by (or under arrangements made by) the hospice program; or (iii)rural health clinic services (as defined in paragraph (1) of section 1861(aa)) and Federally qualified health center services (as defined in paragraph (3) of such section) if such services—
 (I)would otherwise be physicians' services if furnished by an individual not affiliated with a rural health clinic (as defined in paragraph (2) of such section) or a Federally qualified health center (as defined in paragraph (4) of such section); and
 (II)are furnished by the individual's attending physician (as so defined), if such physician is not an employee of the hospice program, or are provided under arrangements made by the hospice program..
 (b)Effective dateThe amendments made by this section shall apply to services furnished on or after the date that is 6 months after the date of the enactment of this Act.
			